Title: To James Madison from St. Mary’s Seminary, 13 December 1806
From: St. Mary’s Seminary
To: Madison, James



December 13, 1806--May 19, 1807


Dr. James Madison pour John Peyne Todd1806decembre13pour1 paire of shoes$2.24Wellenhall greek’s grammar50mans introdution.87 1/ 2274 Cravates2.5.37 1/ 21807January11mending clothes.251 pair of shoes2.27paid sadtler for repairing his watch, twice2.1 disk Lok paid gros.75221 blankett1.75mending his great coat & fournishing calmouth.751 pair of socks and Leather soles1.7524mending boots & shoes2.5011.75february1421 & 283 paires of shoes7.mending clothes.43 1/ 2march13mending do..56 1/ 2224 paires of color stockings5.24Lexicon3.50greek Testament!2.18.50Aprll14 fashionable pocket handkerchiefs2.75mending shoes1.mending cloths.31 1/ 2  paid Forster private writing Master, march 3one quarter Lessons as [per sign] Bill10.75a hat delivered by Livers october 25th.3.4Buttons velvet, for his uniform coat3.62 1/ 2
Y/A making1.Fo. 1961612 yardes Linen for 4 shirts12.Thread buttons & making4.5038"94amount carried over74"56 1/ 2amount forwarded$74.56 1/ 2April 17pr.fleury’s catechism.40May10"10 1/ 4 yards florentine for 2 pantaloons5.12 1/ 2"Linen & Trimming2.25""making5.50""3/ 4 white Dimity for a Jacket1.12 1/ 2""Linen & Trimming1.75""10 yards nankin for 2 pantaloons5.""Linen & Trimming 1.50 making 24.50""1 pair of shoes on the 18 of April2.25""1 pair of do. the 2d. instant and 1 pr. of pumps4.50""mending a pair of boots2.2520"wanostrocht’s grammar1.""4 damasked napkins & making2.67 1/ 2232 pairs of shoes on the 17th. and this day4.5042"82 1/ 2June6"mending do..75""mending clothes.68 1/ 21"
43 1/ 2""private french Master two months Tuition forgotten in last a/c8." "   dancing Master Entrance october 23d. 12 ul.""one quarter Lessons to end July 23d.12.""1 hat delivered by Livers may 18th.3.""private writing master, paid Forster as [per sign] Bill10.37 1/ 2""washing Two quarters9.""mending Linen stockings3.""Doctor’s Fees & medecines4. 196""paper, slates, quills &ca.3.""penny post common on 23 Letters.4629.83 l/ 27"Six months board & Tuition in advance100.may10"   1 1/ 2 yd coloured dimity for 2 Jackets, omitted under his date1.68 1/ 2may19"Linen & Trimming 1..50 " making $2"3.505.18 1/ 2$276.84 1/ 2






















